DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusama et al. (US 2016/0077246 A1) in view of Miyata et al. (US 2019/0033504 A1).
Regarding claim 1 and 9, Kusama teaches a laminate used under an environment irradiated with external light (paragraph 0102), the laminate comprising:
A light diffusion control film (100, figure 1) having an internal structure in the film, the internal structure comprising a plurality of regions having a relatively high refractive index in a region having a relatively low refractive index (paragraph 0167); and
The light diffusion control film contains a hindered amine based compound (paragraph 0457).
Kusama does not teach that the laminate comprises an ultraviolet absorbing layer located further on an external light incident side than the light diffusion control film.
Miyata teaches an ultraviolet absorbing layer located on an external light incident side than the light diffusion control film (15, figure 3, paragraph 0187).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the laminate of Kusama to use the UV suppressing adhesive layer of Miyata in order to prevent degradation of the display (paragraph 0187).
Regarding claim 3, Kusama teaches that the content of the hindered amine-based compound in the light diffusion control film is .01 mass% or more and 10 mass% or less (paragraph 0458).
Regarding claim 4, Kusama teaches that the light diffusion control film is obtained from a composition that contains a high refractive index component, a low refractive index component having a refractive index lower than that of the high refractive index component and the hindered amine based compound (paragraph 0167 and 0457).
Regarding claim 5, Kusama teaches that the light diffusion control film contains an ultraviolet absorber (paragraph 0444).
Regarding claim 6, Kusama does not teach that the laminate is a window film.
Miyata teaches that the laminate is a window film (paragraph 0186).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the display of Kusama for use as a window film as taught in Miyata in order to better utilize the display for advertising.
Regarding claim 8 Kusama teaches that the laminate is a display body using external light (paragraph 0002).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,467,323 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1 and 9 of this application, claim 2 of US 11,467,323 includes all the limitations of claims 1 and 9 in addition to being more specific.  This could lead to harassment by multiple assignees.

Allowable Subject Matter
Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, prior art does not teach that the ultraviolet absorbing layer has a light transmittance of 30% or less at a wavelength of 380 nm.
Regarding claim 7, prior art does not teach that the ultraviolet absorbing layer is on both sides of the light diffusion control film.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358. The examiner can normally be reached M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	10/18/2022